Exhibit 10.12(e)

 

After recording return to:

 

Jackson Walker L.L.P.

 

Attn: David S. Stolle
901 Main Street, Suite 6000
Dallas, Texas 75202

 

DEED OF TRUST, SECURITY AGREEMENT,  

FIXTURE FILING AND FINANCING STATEMENT

(Nebraska Oil and Gas Properties)

 

FROM

LILIS ENERGY, INC., Trustor

a Nevada corporation

 



to Robert G. Dailey, member of the Nebraska Bar Association

Trustee,

 

for the benefit of

 

HEARTLAND BANK,

in its capacity as Beneficiary, Beneficiary

 

Dated as of January 8, 2015

 



 

 

 

DEED OF TRUST, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT
(this “Deed of Trust”) is from LILIS ENERGY, INC., a Nevada corporation, as
Trustor (the “Trustor”), to ROBERT G. DAILEY (the “Trustee”), member of the
Nebraska Bar Association, for the benefit of HEARTLAND BANK, an Arkansas state
bank, as administrative agent (“Beneficiary”). The addresses of the Trustor and
the Beneficiary are set forth in Section 9.14 hereof.

 

ARTICLE I

DEFINITIONS

 

1.1. For all purposes of this Deed of Trust, unless the context otherwise
requires:

 

“Accounts and Contract Rights” means all accounts (including accounts in the
form of joint interest billings), contract rights and general intangibles of the
Trustor now or hereafter existing, or hereafter acquired by, or on behalf of,
the Trustor or the Trustor’s successors in interest, relating to the sale,
purchase, exchange, extraction, transportation or processing of Hydrocarbons
produced or to be produced from the Mortgaged Property, together with all
accounts and proceeds accruing to the Trustor attributable to the sale of
Hydrocarbons produced from the Mortgaged Property.

 

“As-Extracted Collateral” means Hydrocarbons which may be extracted from the
Mortgaged Property, and the accounts relating thereto, which will be financed at
the wellheads of the wells located on the Mortgaged Property and accounts
arising out of the sale thereof.

 

“Beneficiary” means Heartland Bank, as contractual representative for itself and
the other Credit Parties.

 

“Borrower” means the Trustor.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas, are authorized or required by Law to
remain closed.

 

“Certificates of Ownership Interests” means the Certificates of Ownership
Interests, if any, delivered by the Trustor in connection with the Credit
Agreement.

 

“Code” means the Uniform Commercial Code as in effect in Nebraska.

 

“Credit Agreement” means the Credit Agreement between the Borrower and
Benaficiary, for the benefit of the Lenders, pursuant to which one or more of
the Notes were issued, as the Credit Agreement may be amended from time to time.

 



1

 

 

“Credit Parties” means Beneficiary, any other Lender, and “Credit Party” means
any of them.

 

“Effective Date” means the date on which this Deed of Trust is executed.

 

“Event of Default” has the meaning stated in Article VII of this Deed of Trust.

 

“Exhibit A” means, unless specifically indicated otherwise, Exhibit A attached
hereto.

 

“Hydrocarbon Proceeds” has the meaning stated in Section 5.1 of this Deed of
Trust.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline
and condensate and all other liquid or gaseous hydrocarbons.

 

“Indebtedness” or “Secured Indebtedness” means all the indebtedness,
obligations, and liabilities described or referred to in Section 3.1 of this
Deed of Trust.

 

“Lands” means the lands described in Exhibit A and shall include any lands, the
description of which is contained in Exhibit A or incorporated in or referred to
in Exhibit A by reference to another instrument or document, including, without
limitation, all lands described in the Oil and Gas Leases, and shall also
include any lands now or hereafter unitized, pooled, spaced, or otherwise
combined, whether by statute, order, agreement, declaration or otherwise, with
lands the description of which is contained in Exhibit A or is incorporated in
Exhibit A by reference.

 

“Law” means at any time with respect to any Person or its Property, any statute,
law, executive order, treaty, ordinance, order, writ, injunction, judgment,
ruling, decree, regulation, or determination of an arbitrator, court or other
Governmental Authority, existing at such time which are applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Lender” means Heartland Bank, in its capacity as a lender, and such other or
additional lenders as may from time to time be parties to the Credit Agreement,
and each of their successors and assigns.

 

“Loan Obligations” means the “Obligations,” as such term is defined in the
Credit Agreement.

 

“Loan Documents” means the Notes, this Deed of Trust, the Credit Agreement and
all other documents, instruments and agreements delivered to the Beneficiary at
any time in connection with the Credit Agreement, as any of the foregoing are
amended, extended, renewed, restated or supplemented from time to time.

 

“Mortgaged Property” has the meaning stated in Article II of this Deed of Trust.

 



2

 

 

“Net Revenue Interest” means Trustor’s share of the total production of oil, gas
and other Hydrocarbons produced from the Lands, after deducting Trustor’s share
of all lessors’ royalties, overriding royalties, production payments and other
payments out of, or measured by, production.

 

“Notes” means the promissory note or notes identified in Section 3.1.1 of this
Deed of Trust, and all renewals, extensions, replacements and modifications
thereof or additional promissory notes issued under the Credit Agreement.

 

“Oil and Gas Leases” means, collectively, oil, gas and mineral leases, oil and
gas leases, oil leases, gas leases, other mineral leases, subleases and
assignments of operating rights pertaining to any of the foregoing, and all
other interests pertaining to any of the foregoing, including, without
limitation, all royalty and overriding royalty interests, production payments
and net profit interests, mineral fee interests, and all contingent reversionary
and carried interests relating to any of the foregoing and all other rights
therein, which are described and/or to which reference may be made on Exhibit A
and/or in any document or instrument referred to in Exhibit A and/or which cover
or relate to any of the Lands.

 

“Operating Equipment” means all personal property and fixtures pertaining,
affixed or incidental to, situated upon or used or useful in connection with all
or any part of the Mortgaged Property, including, without limitation, all
surface or subsurface machinery, equipment, facilities, or other personal
property of whatsoever kind or nature (excluding drilling rigs, trucks,
automotive equipment or other personal property taken to the premises to drill a
well or for other similar temporary uses) now or hereafter located on any of the
Lands which are useful for the production, treatment, storage, transportation or
sale of oil or gas, including, but not by way of limitation, all oil wells, gas
wells, water wells, injection wells, saltwater disposal wells, casing, tubing,
rods, pumping units and engines, Christmas trees, derricks, separators, gun
barrels, flow lines, tanks, gas systems, (for gathering, treating and
compression), water systems (for treating, disposal and injection), power
plants, poles, lines, transformers, starters and controllers, machine shops,
tools, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone and other communication systems, roads, loading racks and
shipping facilities.

 

“Person” means a natural person, a corporation, a partnership, a limited
partnership, a limited liability company, an association, a joint venture, a
trust or any other entity or organization, including a government or political
subdivision thereof or any governmental agency or instrumentality thereof.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Section” and “Article” means and refer to a section or article of this Deed of
Trust, unless specifically indicated otherwise.

 

“Secured Indebtedness” or “Indebtedness” means all the indebtedness,
obligations, and liabilities described or referred to in Section 3.1 of this
Deed of Trust.

 

“Subject Interests” has the meaning stated in Article II of this Deed of Trust.

 



3

 

 

“Well Data” means all logs, drilling reports, division orders, transfer orders,
operating agreements, abstracts, title opinions, files, records, memoranda and
other written or electronic information in the possession or control of the
Trustor relating to any wells located on any of the Lands described in
Exhibit A.

 

1.2. Other Defined Terms. The capitalized terms used herein shall have the
meanings assigned to them in the Credit Agreement, unless they are otherwise
defined herein or the context otherwise requires.

 

ARTICLE II

GRANTING CLAUSE - MORTGAGED PROPERTY

 

2.1. The Trustor, for and in consideration of the premises and as security for
the Secured Indebtedness hereinafter defined, has GRANTED, BARGAINED, SOLD,
WARRANTED, MORTGAGED, PLEDGED, ASSIGNED, TRANSFERRED and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL, WARRANT, MORTGAGE, PLEDGE, ASSIGN, TRANSFER
and CONVEY, to Trustee, in trust, for the benefit of the Beneficiary all the
Trustor’s right, title and interest, whether now owned or hereafter acquired, in
all of the hereinafter described properties, rights and interests; and, insofar
as such properties, rights and interests consist of equipment, general
intangibles, accounts, contract rights, inventory, fixtures, proceeds and
products of collateral or any other personal Property of a kind or character
defined in or subject to the applicable provisions of the Code, the Trustor
hereby grants to the Beneficiary a security interest in all of Trustor’s right,
title and interest therein, whether now owned or hereafter acquired, namely:

 

2.1.1. All of those certain Oil and Gas Leases, Lands, minerals, interests, and
other properties (all such Oil and Gas Leases, Lands, interests and other
properties being herein called the “Subject Interests”, as hereinafter further
defined) which are described on Exhibit A and/or to which reference may be made
on Exhibit A and/or which cover any of the Lands described on Exhibit A and/or
which are located in or under any of the Lands described on Exhibit A and/or
which are covered by any of the leases, assignments or documents described on or
referred to in any document or instrument referred to in Exhibit A, which
Exhibit A is made a part of this Deed of Trust for all purposes, and is
incorporated herein by reference as fully as if copied at length in the body of
this Deed of Trust at this point;

 

2.1.2. All rights, titles, interests, and estates now owned or hereafter
acquired by the Trustor in and to (i) any and all properties now or hereafter
pooled or unitized with any of the Subject Interests, and (ii) all presently
existing or future unitization, communitization, and pooling agreements and the
units created thereby which include all or any part of the Subject Interests,
including, without limitation, all units formed under or pursuant to any Laws.
The rights, titles, interests, and estates described in this Section 2.1.2 shall
also be included within the term “Subject Interests” as used herein.

 



4

 

 

2.1.3. All presently existing and future agreements hereafter entered into
between the Trustor and any third party that provide for acquisition by the
Trustor of any interest in any of the properties or interests specifically
described in Exhibit A or which relate to any of the properties and interests
specifically described in Exhibit A;

 

2.1.4. The Hydrocarbons (including inventory) which are in, under, upon,
produced or to be produced from or attributable to the Lands and/or the Subject
Interests;

 

2.1.5. The Accounts and Contract Rights;

 

2.1.6. The Operating Equipment;

 

2.1.7. The As-Extracted Collateral;

 

2.1.8. The Well Data;

 

2.1.9. The rights and security interests of the Trustor held by the Trustor to
secure the obligation of the first purchaser to pay the purchase price of the
Hydrocarbons together with any and all accounts, proceeds, substitutions,
replacements, corrections or amendments to, or renewals, extensions or
ratifications of, any of the foregoing, or of any instrument relating thereto;

 

2.1.10. All surface leases, rights-of-way, franchises, easements, servitudes,
licenses, privileges, tenements, hereditaments and appurtenances now existing or
in the future obtained in connection with any of the aforesaid, and all other
things of value and incident thereto which the Trustor may at any time have or
be entitled to; and

 

2.1.11. All and any different and additional rights of any nature, of value or
convenience in the enjoyment, development, operation or production, in any wise,
of any Property or interest included in any of the foregoing clauses, and in all
revenues, income, rents, issues, profits and other benefits arising therefrom or
from any contract now in existence or hereafter entered into pertaining thereto,
and in all rights and claims accrued or to accrue for the removal by anyone of
oil and gas from, or other act causing damage to, any of such properties or
interests;

 

all the aforesaid properties, rights and interests, together with any additions
thereto which may be subjected to the lien of this Deed of Trust by means of
supplements hereto, being hereinafter called the “Mortgaged Property”;

 

subject, however, to (i) the restrictions, exceptions, reservations, conditions,
limitations, interests and other matters, if any, set forth or referred to in
the specific descriptions of such properties and interests in Exhibit A
(including all presently existing royalties, overriding royalties, payments out
of production and other burdens which are referred to in Exhibit A and which are
taken into consideration in computing the decimal or fractional interest as set
forth in the Certificates of Ownership Interests); (ii) any operator’s lien
arising by operation of applicable Law (or pursuant to the provisions of an
operating agreement designating a Person other than the Trustor as operator)
which has been perfected under applicable Law prior to the date of this Deed of
Trust or of which the Beneficiary has constructive or actual notice as of the
Effective Date; (iii) the assignment of production contained in Article V
hereof; (iv) liens, security interests, charges or encumbrances permitted by
Section 4.5.6 of this Deed of Trust and (v) the condition that the Beneficiary
shall not be liable in any respect for the performance of any covenant or
obligation of the Trustor with respect to the Mortgaged Property;

 



5

 

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Beneficiary, its successors
and assigns, forever, to secure the payment of the Secured Indebtedness and to
secure the performance of the obligations of the Trustor contained herein.

 

ARTICLE III

INDEBTEDNESS SECURED



 

3.1. Notes and Secured Indebtedness. This Deed of Trust is given to secure the
following indebtedness, obligations and liabilities:

 

3.1.1. The Loan Obligations of the Trustor, as evidenced in part by those
certain promissory notes (together with all renewals, extensions, and
modifications thereof) executed by the Trustor and payable to the order of the
Lender in the aggregate original principal amount of up to $25,000,000, which
notes bear interest as provided therein and contain provisions for payment of
attorneys’ fees as therein set forth, and including all obligations and
indebtedness of the Trustor to the Lender in respect of Hedging Agreements and
all Hedging Transactions entered into thereunder, whether now existing or
hereafter created;

 

3.1.2. Any sums advanced as expenses or costs incurred by, or on behalf of, the
Beneficiary (or any receiver appointed hereunder) which are made or incurred
pursuant to, or permitted by, the terms of this Deed of Trust or the other Loan
Documents, plus interest thereon at the rate herein specified or otherwise
agreed upon, from the date of advance or expenditure until reimbursed; and

 

3.1.3. All other and additional debts, obligations and liabilities of every kind
and character of the Trustor now or hereafter owed to Beneficiary, regardless of
whether such debts, obligations and liabilities are specifically listed and
described above or are direct or indirect, primary or secondary, joint, several,
or joint and several, fixed or contingent, and whether incurred by the Trustor
as a maker, endorser, guarantor, surety or otherwise, and regardless of whether
such present or future debts, obligations and liabilities may, prior to their
acquisition by Beneficiary, be or have been payable to, or be or have been in
favor of, some other Person or have been acquired by Beneficiary in a
transaction with one other than the Trustor, together with any and all renewals
and extensions of such debts, obligations and liabilities, or any part thereof
(it being contemplated that Beneficiary may in the future lend additional sums
of money to the Trustor, from time to time, but shall not be obligated to do so,
and that all such additional sums and loans shall be part of the Secured
Indebtedness).

 



6

 

 

3.2. Final Maturity. Unless earlier payment is required by the terms of the
Notes or the Credit Agreement (including earlier payment as a result of the
acceleration of payment of the Notes or amounts owed pursuant to the Credit
Agreement), the Notes and amounts owed under the Credit Agreement shall mature
ten years following the date of this Deed of Trust or, if such due date can be
extended under applicable Law without filing an amendment to this Deed of Trust,
such later date as is specified (by amendment or otherwise) in the Notes or
Credit Agreement.

 

3.3. Future Advances. The Trustor and the Beneficiary agree and acknowledge that
any Lender may elect to make additional advances under the terms of the Notes,
the Credit Agreement or otherwise, and that any such future advances shall be
subject to, and secured by, this Deed of Trust. If the Secured Indebtedness
decreases or increases pursuant to the terms of the Notes, the Credit Agreement,
or otherwise, at any time or from time to time, this Deed of Trust shall retain
its priority position of record until (a) the termination of the Credit
Agreement, (b) the full, final and complete payment of all the Secured
Indebtedness, and (c) the full release and termination of the liens and security
interests created by this Deed of Trust. The aggregate unpaid principal amount
of the Secured Indebtedness outstanding at any particular time which is secured
by this Deed of Trust shall not aggregate in excess of $50,000,000. Such amount
does not in any way imply that any Credit Party is obligated to make any future
advances to the Trustor at any time unless specifically so provided in the
Credit Agreement or any other Loan Document.

 

ARTICLE IV

COVENANTS, REPRESENTATIONS, WARRANTIES AND

AGREEMENTS OF MORTGAGOR 

 

The Trustor covenants, represents, warrants, and agrees that:

 

4.1. Payment of Indebtedness. The Trustor will duly and punctually pay or cause
to be paid all of the Indebtedness.

 

4.2. Warranties. (a) The Oil and Gas Leases are valid, subsisting leases,
superior and paramount to all other oil and gas leases respecting the properties
to which they pertain; (b) the Trustor owns an interest in the oil and gas
leases and properties described in Exhibit A hereto and, to the extent of the
interest specified in the Certificates of Ownership Interests, has valid and
defensible title to each Property right or interest constituting the Mortgaged
Property and has a good and legal right to make the grant and conveyance made in
this Deed of Trust, it being understood that the Trustor’s interest in each Oil
and Gas Lease or Operating Equipment shall exceed Trustor’s Net Revenue Interest
in production from such Oil and Gas Lease to the extent of the Trustor’s
proportionate share of all royalties, overriding royalties, and other such
payments out of production burdening the Trustor’s interest in each such Oil and
Gas Lease; (c) the Trustor’s present Net Revenue Interest in the Mortgaged
Property is not less than that specified in the Certificates of Ownership
Interests; (d) the Mortgaged Property is free from all encumbrances or liens
whatsoever, except as may be specifically set forth in Exhibit A or as permitted
by the provisions of Section 4.5.6; and (e) the Trustor is not obligated, by
virtue of any deficiency presently existing under any contract providing for the
sale by the Trustor of Hydrocarbons which contains a “take or pay” clause or
under any similar arrangement, to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefor. The Trustor will
warrant and forever defend the Mortgaged Property unto the Beneficiary against
every Person whomsoever lawfully claiming the same or any part thereof (except
with respect to liens or other encumbrances permitted by Section 4.5.6), and the
Trustor will maintain and preserve the lien and security interest hereby created
so long as any of the Secured Indebtedness remains unpaid.

 



7

 

 

4.3. Further Assurances. Promptly, but in any event within five (5) Business
Days following a written request from the Beneficiary, the Trustor will execute
and deliver such other and further instruments and will do such other and
further acts as in the reasonable opinion of the Beneficiary may be necessary or
desirable to carry out more effectively the purposes of this Deed of Trust,
including, without limiting the generality of the foregoing, (a) prompt
correction of any defect which may hereafter be discovered in the title to the
Mortgaged Property or in the execution and acknowledgment of this Deed of Trust,
any Notes, or any other document used in connection herewith or at any time
delivered to the Beneficiary in connection with any Secured Indebtedness, and
(b) prompt execution and delivery of all division or transfer orders that in the
opinion of the Beneficiary are needed to transfer effectively the assigned
proceeds of production from the Mortgaged Property to the Beneficiary.

 

4.4. Taxes. Subject to the Trustor’s right to contest the same in good faith and
by appropriate proceedings, the Trustor will promptly pay all taxes, assessments
and governmental charges legally imposed upon this Deed of Trust or upon the
Mortgaged Property or upon the interest of the Beneficiary therein, or upon the
income, profits, proceeds and other revenues thereof; provided that, in the
alternative, the Trustor must, if it is unlawful for the Trustor to pay such
taxes or to reimburse Beneficiary for such taxes, prepay that portion of the
Secured Indebtedness which the Beneficiary in good faith determines is secured
by Property covered by such Law within sixty (60) days after demand therefor by
the Beneficiary.

 

4.5. Operation of the Mortgaged Property. So long as the Secured Indebtedness or
any part thereof remains unpaid, and whether or not the Trustor is the operator
of the Mortgaged Property, the Trustor shall, at the Trustor’s own expense and
subject to the terms of the Loan Documents:

 

4.5.1. Maintain, develop and operate the Subject Interests in a good and
workmanlike manner and will observe and comply in all material respects with all
of the terms and provisions, express or implied, of the Oil and Gas Leases in
order to keep the Oil and Gas Leases in full force and effect so long as the Oil
and Gas Leases are capable of producing Hydrocarbons in commercial quantities;

 

4.5.2. Comply in all material respects with all contracts and agreements
applicable to or relating to the Mortgaged Property or the production and sale
of Hydrocarbons therefrom and all applicable proration and conservation Laws of
the jurisdictions in which the Mortgaged Property is located, and all applicable
Laws, rules and regulations of every agency and authority from time to time
constituted to regulate the development and operation of the Mortgaged Property
and the production and sale of Hydrocarbons therefrom;

 



8

 

 

4.5.3. Commence such development as may be reasonably necessary to the prudent
and economical operation of the Mortgaged Property, including such work as may
be appropriate to protect the Mortgaged Property from diminution in the
production capacity thereof and against drainage of Hydrocarbons thereunder by
reason of production on other Property;

 

4.5.4. At all times, maintain, preserve and keep all Operating Equipment in
proper repair, working order and condition, and make all necessary or
appropriate repairs, renewals, replacements, additions and improvements thereto,
so that the efficiency of such Operating Equipment shall at all times be
properly preserved and maintained, provided that no item of Operating Equipment
need be so repaired, renewed, replaced, added to or improved, if the Trustor
shall in good faith determine that such action is not necessary or desirable for
the continued efficient and profitable operation of the business of the Trustor
and the failure to take such action shall not prejudice the interests of the
Beneficiary;

 

4.5.5. Not abandon or cease developing, maintaining, operating and producing
Hydrocarbons from, or cause or permit its agent to abandon, or cease developing,
maintaining, operating, and producing Hydrocarbons from, any producing Mortgaged
Property without first having undertaken and completed all reasonably prudent
measures under the circumstances to restore such producing Mortgaged Property to
economic production, and then only if the aggregate projected future ad valorem
and severance taxes and operating expenses with respect to said Mortgaged
Property exceed the projected future gross revenues attributable thereto;

 

4.5.6. Cause the Mortgaged Property to be kept free and clear of all liens,
security interests, charges and encumbrances of every character, other than (i)
Permitted Liens, and (ii) those hereafter consented to in writing by the
Beneficiary; provided that no intention to subordinate the first priority liens,
security interests, and encumbrances granted in favor of or for the benefit of
the Beneficiary is hereby implied or expressed or is to be inferred by the
permitted existence of the liens, security interests and encumbrances referred
to in this Section 4.5.6 or elsewhere herein;

 

4.5.7. Maintain or cause to be maintained insurance with such insurers, in such
amounts and covering such risks as is required by the Credit Agreement; and

 

4.5.8. Not sell, convey, trade, exchange, pool or unitize any portion of the
Mortgaged Property or any of Trustor’s rights, titles, or interests therein or
thereto, except as specifically provided otherwise herein or in the Credit
Agreement;

 

provided that with respect to Mortgaged Property which is operated by operators
other than the Trustor or any Affiliate of the Trustor, the Trustor shall not be
obligated itself to perform any undertakings contemplated by the covenants and
agreements contained herein which are performable only by such operators and are
beyond the control of the Trustor; and provided further, that the Trustor agrees
to promptly take all commercially reasonable actions available to the Trustor
under any operating agreement or otherwise to bring about the performance of any
such undertaking required to be performed by such operators.

 



9

 

 

4.6. Recording. The Trustor will promptly and at the Trustor’s expense, record,
register, deposit and file this Deed of Trust and every other instrument in
addition or supplemental hereto in such offices and places and at such times and
as often as may be necessary to preserve, protect and renew the lien and
security interest hereof as a first lien and security interest on real or
personal Property, as the case may be, and the rights and remedies of the
Beneficiary, and otherwise will do and perform all matters or things necessary
or expedient to be done or observed by reason of any Law or regulation of any
state or of the United States or of any other competent authority, for the
purpose of effectively creating, maintaining and preserving the lien and
security interest hereof on the Mortgaged Property.

 

4.7. Records, Statements and Reports. The Trustor will keep proper books of
record and account in which complete correct entries will be made of the
Trustor’s transactions in accordance with sound accounting principles
consistently applied and will furnish or cause to be furnished to the
Beneficiary (a) all reports required under the Loan Documents, and (b) such
other information concerning the business and affairs and financial condition of
the Trustor as the Beneficiary may from time to time reasonably request.

 

4.8. No Governmental Approvals. The Trustor warrants that no approval or consent
of any regulatory or administrative commission or authority, or of any other
governmental body, is necessary to authorize the execution and delivery of this
instrument, or any of the other Loan Documents or the Notes, or to authorize the
observance or performance by the Trustor of the covenants herein or therein
contained.

 

4.9. Right of Entry. Upon reasonable prior notice, the Trustor will permit the
Beneficiary or its agents or designated representatives to enter upon the
Mortgaged Property, and all parts thereof, for the purpose of investigating and
inspecting the condition and operation thereof.

 

4.10. Flood Insurance Regulation. Notwithstanding any provision in this Deed of
Trust to the contrary, in no event is any Building (as defined in the applicable
Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) located on the Mortgaged Property within
an area having special flood hazards and in which flood insurance is available
under the National Flood Insurance Act of 1968 included in the definition of
“Mortgaged Property” and no Building or Manufactured (Mobile) Home is hereby
encumbered by this Deed of Trust. As used herein, “Flood Insurance Regulations”
shall mean (i) the National Flood Insurance Act of 1968 as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Disaster Protection Act
of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

 



10

 

 

ARTICLE V

ASSIGNMENT OF PRODUCTION

 

5.1. Assignment. As further security for the payment of the Secured Indebtedness
and performance of the obligations contained herein, the Trustor hereby
transfers, assigns, warrants and conveys to the Beneficiary all Hydrocarbons,
and the proceeds and products obtained or processed therefrom (such proceeds and
products being in this Article V called “Hydrocarbon Proceeds” or “Proceeds”),
produced and to be produced from, or which accrue by pooling, unitization or
otherwise, to the Mortgaged Property, in order to provide a source of future
payment of the Loan Obligations and the other Secured Indebtedness. All parties
producing, purchasing or receiving any such Hydrocarbons, or having such, or
Hydrocarbon Proceeds therefrom, in their possession for which they or others are
accountable to the Beneficiary by virtue of the provisions of this Article V,
are authorized and directed to treat and regard the Beneficiary as the assignee
and transferee of the Trustor and entitled in the Trustor’s place and stead to
receive such Hydrocarbons and all Hydrocarbon Proceeds therefrom; and such
parties and each of them shall be fully protected in so treating and regarding
the Beneficiary, and shall be under no obligation to see to the application by
the Beneficiary of any such proceeds or payments received by the Beneficiary.

 

5.2. Payments. This Article V constitutes a present assignment effective as of
the Effective Date, but in the event that the Beneficiary should elect not to
exercise immediately its right to receive Hydrocarbons or Hydrocarbon Proceeds,
then the purchasers or other persons obligated to make such payment may continue
to make payment to Trustor until such time as written demand has been made upon
them by the Beneficiary that payment be made directly to the Beneficiary. Such
failure to notify shall not in any way waive the right of the Beneficiary to
receive any payments not theretofore paid out to the Trustor before the giving
of written notice. In the event payments are made directly to the Beneficiary,
and then, at the request of the Beneficiary, payments are for a period or
periods of time paid to the Trustor, the Beneficiary shall nevertheless have the
continuing right, effective upon written notice, to require that future payments
be again made to the Beneficiary. The Trustor and the Beneficiary agree, and it
is the intention of the Trustor and the Beneficiary, that in no event will any
reduction in the Loan Obligations or the other Secured Indebtedness be measured
by the fair market value of the Hydrocarbons, other minerals, proceeds, or other
rents, profits, or income assigned to the Beneficiary under this Deed of Trust.

 

5.3. No Restriction on the Rights. Nothing herein contained shall detract from
or limit the absolute obligation of the Trustor to make payment of the Secured
Indebtedness regardless of whether the Hydrocarbons and Hydrocarbon Proceeds
assigned by this Article V are sufficient to pay the same, and the rights under
this Article V shall be in addition to all other security now or hereafter
existing to secure the payment of the Secured Indebtedness.

 



11

 

 

5.4. Use of Hydrocarbon Proceeds. The Beneficiary or any receiver appointed in
judicial proceedings for the enforcement of this Deed of Trust shall have the
right to receive all of the Hydrocarbons herein assigned and the Hydrocarbon
Proceeds therefrom and may, in the sole discretion of the Beneficiary, apply all
of such Hydrocarbon Proceeds as follows or in such other order of priority as
the Beneficiary may determine:

 

First: To the payment and satisfaction of all costs and expenses incurred in
connection with the collection of such Hydrocarbon Proceeds;

 

Second: To the payment and satisfaction of the Loan Obligations; and

 

Third: To the payment and satisfaction of any other or additional amounts owed
to Beneficiary; and

 

Fourth: Any surplus thereafter remaining shall be paid to the Trustor or the
Trustor’s successors or assigns, as their interests may appear of record or
otherwise as required by Law.

 

Upon any sale of the Mortgaged Property or any part thereof pursuant to
Article VIII, the Hydrocarbons thereafter produced from the Mortgaged Property
so sold, and the Hydrocarbon Proceeds therefrom, shall be included in such sale
and shall pass to the purchaser free and clear of the assignment contained in
this Article V.

 

5.5. Beneficiary as Beneficiary and Attorney-in-Fact. The Trustor hereby
irrevocably designates and appoints the Beneficiary as the Trustor’s true and
lawful agent and attorney-in-fact (with full power of substitution, either
generally or for such limited periods or purposes as the Beneficiary may from
time to time prescribe), with full power and authority, for and on behalf and in
the name of the Trustor, to execute, acknowledge and deliver all such division
orders, transfer orders, certificates and other documents of every nature, with
such covenants, warranties, indemnities and other provisions as may from time to
time, in the opinion of the Beneficiary, be necessary or proper to effectuate
the intent and purpose of the assignment contained in Section 5.1 hereof. The
Trustor shall be bound thereby as fully and effectively as if the Trustor had
personally executed, acknowledged and delivered any such division order,
transfer order, certificate and other documents. The powers and authorities
herein conferred on the Beneficiary may be exercised by the Beneficiary through
any Person who, at the time of the execution of a particular instrument, is an
officer of the Beneficiary. The power of attorney conferred by this Section 5.5
is granted for a valuable consideration and hence is coupled with an interest
and is irrevocable so long as the Secured Indebtedness, or any part thereof,
shall remain unpaid. All Persons dealing with the Beneficiary, or any officer
thereof above designated, or any substitute, shall be fully protected in
treating the powers and authorities conferred by this Section 5.5 as continuing
in full force and effect until advised in writing by the Beneficiary that all
the Secured Indebtedness is fully and finally paid.

 



12

 

 

5.6. Indemnity. The Trustor agrees to indemnify the Beneficiary and each Credit
Party on a current basis against all claims, actions, liabilities, judgments,
costs, reasonable attorneys’ fees or other charges of whatsoever kind or nature,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING IN THIS SECTION ARISING FROM
THE SOLE, COMPARATIVE, CONCURRENT OR CONTRIBUTORY NEGLIGENCE, BUT EXCLUDING
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT, OF THE MORTGAGEE OR ANY CREDIT PARTY
(all hereinafter in this Section 5.6 called “claims”) made against or incurred
by the Beneficiary or any Credit Party as a consequence of the assertion, either
before or after the payment in full of the Secured Indebtedness, that the
Beneficiary or any Credit Party received Hydrocarbons herein assigned or the
proceeds thereof claimed by third persons, and the Beneficiary and the Credit
Party shall have the exclusive right to defend against any such claims,
employing attorneys therefor, and unless furnished with reasonable indemnity,
the Beneficiary and the Credit Party shall have the right to pay or compromise
and adjust all such claims. The Trustor will indemnify and pay to the
Beneficiary and the Credit Party any and all such amounts as may be paid in
respect thereof or as may be successfully adjudged against the Beneficiary or
any Credit Party. The obligations of the Trustor as hereinabove set forth in
this Section 5.6 shall survive the release of this instrument.

 

ARTICLE VI

ADDITIONS TO MORTGAGED PROPERTY; SUBROGATION

 

6.1. Additions to Mortgaged Property. It is understood and agreed that the
Trustor may periodically subject additional properties to the lien and security
interest of this Deed of Trust. In the event that additional properties are to
be subjected to the lien and security interest hereof, the parties hereto agree
to execute a supplemental mortgage or an amendment to this Deed of Trust,
satisfactory in form and substance to both Trustor and Beneficiary, together
with any security agreement, financing statement or other security instrument
required by the Beneficiary, all in form and substance satisfactory to the
Trustor and Beneficiary and in a sufficient number of executed (and, where
necessary or appropriate, acknowledged) counterparts for recording purposes.
Upon execution of such supplemental mortgage, all additional properties thereby
subjected to the lien and security interest of this Deed of Trust shall become
part of the Mortgaged Property for all purposes.

 

6.2. Subrogation. To the extent that the proceeds of any Secured Indebtedness
was or is used to pay any indebtedness or obligations secured by any lien,
security interest, charge or prior encumbrance against the Mortgaged Properties
or such proceeds have been or will be advanced by the Beneficiary or the Credit
Parties to the Trustor or to any other Person, then the Beneficiary shall, for
the benefit of the Credit Parties, be subrogated to any and all of such liens,
security interests, charges or prior encumbrances, irrespective of whether such
liens, security interests, charges or prior encumbrances are released (unless
such release is executed by the Beneficiary).

 



13

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

7.1. Events of Default. In the event any one or more of the following “Events of
Default” has occurred and has not been waived:

 

7.1.1. Any event of default or default specified in the Loan Documents shall
have occurred and the cure period, if any, with respect thereto shall have
elapsed; or

 

7.1.2. The failure of any principal or interest on the Notes to be paid when due
or to be paid at the maturity thereof, whether stated or by acceleration;

 

then and in any such event the Beneficiary, at its sole option and discretion,
may declare all or any portion of the unpaid principal of and the interest
accrued on the Notes and all other Secured Indebtedness secured hereby to be
immediately due and payable, without any notice or demand of any kind, all of
which are hereby expressly waived.

 

ARTICLE VIII

ENFORCEMENT OF THE SECURITY

 

8.1. General Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Beneficiary may, at its sole option and discretion,
subject to any mandatory requirements or limitations of Law then in force and
applicable thereto:

 

8.1.1. Exercise all of the rights, remedies, powers and privileges of the
Trustor with respect to the Mortgaged Property or any part thereof, give or
withhold all consents required therein which the Trustor would otherwise be
entitled to give or withhold, and perform or attempt to perform any covenants in
this Deed of Trust which the Trustor is obligated to perform; provided that no
payment or performance by the Beneficiary shall constitute a waiver of any Event
of Default, and the Beneficiary shall be subrogated to all rights and liens
securing the payment of any debt, claim, tax, or assessment for the payment of
which the Beneficiary may make an advance or pay;

 

8.1.2. Appoint as a matter of right, or seek the appointment of, a receiver or
receivers to serve without bond for all or any part of the Mortgaged Property,
whether such receivership be incident to a proposed sale thereof or otherwise,
and the Trustor does hereby consent to the appointment of such receiver or
receivers to serve without bond, and does hereby agree not to oppose any
application therefor by the Beneficiary, and does hereby agree that there shall
be no necessity of showing fraud, insolvency or mismanagement by the Trustor for
the appointment of a receiver or receivers of the Mortgaged Properties, and such
receiver may be appointed by any court of competent jurisdiction upon ex parte
application, and without notice, notice being expressly waived, and any such
receiver shall have all powers conferred by the court appointing such receiver,
which powers shall, to the extent not prohibited by applicable Law, include,
without limitation, the right to enter upon and take immediate possession of the
Mortgaged Property or any part thereof, to exclude the Trustor therefrom, to
hold, use, operate, manage and control such Mortgaged Property, to make all such
repairs, replacements, alterations, additions and improvements to the same as
such receiver or the Beneficiary may deem proper or expedient, to lease, sell or
otherwise transfer the Mortgaged Property or any portion thereof as such
receiver or the Beneficiary may deem proper or expedient, to sell all of the
severed and extracted Hydrocarbons included in the same subject to the
provisions of Article V hereof, and to demand and collect all of the other
earnings, rents, issues, profits, proceeds and other sums due or to become due
with respect to such Mortgaged Property;

 



14

 

 

8.1.3. At the option of the Beneficiary, this Deed of Trust may be foreclosed in
the manner provided by law for the judicial foreclosure of mortgages on real
property or may be sold in the manner provided in the Nebraska Trust Deeds Act
under the power of sale conferred upon the Trustee hereunder.

 

In the event that the Property is sold pursuant to the power of sale conferred
upon Trustee hereunder, Trustee shall cause to be filed of record a written
notice of default and election to sell such property. After the lapse of such
time as then may be required by law following recordation of such notice of
default, and notice of sale having been given as then required by law, Trustee,
without demand on Trustor, shall sell the Property, either as a whole or in
separate parcels, and in such order as it or the Beneficiary may determine at
public auction to the highest bidder. Trustee may postpone the sale of all or
any portion of the Property by public announcement at the time and place of
sale, and from time to time thereafter may postpone the sale by public
announcement at the time and place fixed by the preceding postponement. Trustee
shall deliver to the purchaser at such sale its deed conveying the property so
sold, but without any covenant or warranty, express or implied. The recital in
such deed of any matters of fact or otherwise shall be conclusive proof of the
truthfulness thereof. Any person, including Trustor, Trustee or the Beneficiary,
may purchase at such sale. The Trustee shall apply the proceeds of the Trustee’s
sale, first, to the costs and expenses of exercising the power of sale and of
the sale, including the payment of Trustee’s fees actually incurred, second, to
the payment of the Secured Indebtedness, third, to the payment of junior deeds
of trust, mortgages or other liens, and the balance, if any, to the person or
persons legally entitled thereto..

 

8.1.4. The Beneficiary may, to the fullest extent permitted by applicable law,
proceed by a suit or suits in equity or at law, whether for collection of the
Secured Indebtedness, the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted, or for
any foreclosure hereunder or for the sale of the Property under the judgment or
decree of any court or courts of competent jurisdiction.

 

8.1.5. The Beneficiary is authorized, prior or subsequent to the institution of
any foreclosure proceedings, to the fullest extent permitted by applicable law,
to enter upon the Property, or any part thereof, and to take possession of the
Property and all books and records, and all recorded data of any kind or nature,
regardless of the medium of recording including, without limitation, all
software, writings, plans, specifications and schematics relating thereto, and
to exercise without interference from Trustor any and all rights which Trustor
has with respect to the management, possession, operation, protection or
preservation of the Property. The Beneficiary shall not be deemed to have taken
possession of the Property or any part thereof except upon the exercise of its
right to do so, and then only to the extent evidenced by its demand and overt
act specifically for such purpose. All costs, expenses and liabilities of every
character incurred by the Beneficiary in managing, operating, maintaining,
protecting or preserving the Property shall constitute a demand obligation of
Trustor (which obligation Trustor hereby promises to pay) to the Beneficiary
pursuant to this Deed of Trust. If necessary to obtain the possession provided
for above, the Beneficiary may invoke any and all legal remedies to dispossess
Trustor. In connection with any action taken by the Beneficiary pursuant to this
Section, the Beneficiary shall not be liable for any loss sustained by Trustor
resulting from any failure to let the Property or any part thereof, or from any
act or omission of the Beneficiary in managing the Property, nor shall the
Beneficiary be obligated to perform or discharge any obligation, duty or
liability of Trustor arising under any lease or other agreement relating to the
Property.

 



15

 

 

8.1.6. Execute and deliver to such person or persons as may be designated by the
Beneficiary appropriate powers of attorney to act for and on behalf of the
Trustor in all transactions with any federal, state or local agency relating to
any of the Mortgaged Property; and

 

8.1.7. Exercise any and all other rights or remedies granted to the Beneficiary
pursuant to the provisions of any of the Loan Documents or by Law;

 

provided that the Beneficiary shall have no obligation to do or refrain from
doing any of the acts, or to make or refrain from making any payment, referred
to in this Section 8.1. Any receiver or receivers of the Mortgaged Property, or
any portion thereof, shall serve without bond.

 

8.2. Trustor’s Waiver of Appraisement, Marshaling, etc. Rights. The Trustor
agrees, to the full extent that the Trustor may lawfully so agree, that the
Trustor will not at any time insist upon or plead or in any manner whatever
claim the benefit of any appraisement, valuation, stay, extension or redemption
Law now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Deed of Trust or the absolute sale of the Mortgaged Property
or the possession thereof by any purchaser at any sale made pursuant to any
provision hereof, or pursuant to the decree of any court of competent
jurisdiction; but the Trustor, for the Trustor and all who may claim through or
under the Trustor, so far as the Trustor or those claiming through or under the
Trustor now or hereafter lawfully may, hereby waives the benefit of all such
Laws. The Trustor, for the Trustor and all who may claim through or under the
Trustor, waives, to the extent that the Trustor may lawfully do so, any and all
right to have the Mortgaged Property marshaled upon any foreclosure of the lien
hereof, or sold in inverse order of alienation, and agrees that the Beneficiary
or any court having jurisdiction to foreclose such lien may sell the Mortgaged
Property as an entirety. If any Law in this Section 8.2 referred to and now in
force, of which the Trustor or the Trustor’s successor or successors might take
advantage despite the provisions hereof, shall hereafter be repealed or cease to
be in force, such Law shall not thereafter be deemed to constitute any part of
the contract herein contained or to preclude the operation or application of the
provisions of this Section 8.2.

 



16

 

 

8.3. Power of Attorney to Beneficiary. Upon the occurrence of an Event of
Default, Trustor does hereby designate Beneficiary as the agent of Trustor to
act in the name, place, and stead of Trustor in the exercise of each and every
remedy set forth herein and in conducting any and all operations and taking any
and all action reasonably necessary to do so, recognizing such agency in favor
of Beneficiary to be coupled with the interests of Beneficiary under this Deed
of Trust and, thus, irrevocable so long as this Deed of Trust is in force and
effect.

 

8.4. Costs and Expenses. All costs, expenses (including attorneys’ fees), and
payments incurred or made by the Beneficiary in protecting and enforcing its
rights hereunder, upon providing prior notice to Trustor shall constitute a
demand obligation owing by the Trustor to the party incurring such or making
costs, expenses, or payments and shall bear interest at a rate per annum equal
to the maximum rate of interest permitted by applicable Law, all of which shall
constitute a portion of the Secured Indebtedness.

 

8.5. Operation of the Mortgaged Property by the Beneficiary. Upon the occurrence
of an Event of Default which has not been waived by the Beneficiary, and in
addition to all other rights herein conferred on the Beneficiary, the
Beneficiary (or any Person designated by the Beneficiary) shall have the right
and power, but shall not be obligated, to enter upon and take possession of any
of the Mortgaged Property without the necessity of posting bond, and to exclude
the Trustor, and the Trustor’s agents or servants, wholly therefrom, and to
hold, use, administer, manage and operate the same to the extent that the
Trustor shall be at the time entitled to do any of such things and in the
Trustor’s place and stead. The Beneficiary (or any Person designated by the
Beneficiary) may operate the same without any liability or duty to the Trustor
in connection with such operations, except to use ordinary care in the operation
of such Mortgaged Property, and the Beneficiary or any Person designated by the
Beneficiary, shall have the right to collect and receive all Hydrocarbons
produced and sold from the Mortgaged Property, to make repairs, purchase
machinery and equipment, conduct work-over operations, drill additional wells
and to exercise every power, right and privilege of the Trustor with respect to
the Mortgaged Property. When and if the expenses of such operation and
development (including costs of unsuccessful work-over operations or additional
wells) have been paid and the Secured Indebtedness paid, such Mortgaged Property
shall, if there has been no sale or foreclosure thereof, be returned to the
Trustor.

 

8.6. No Additional Duties Created. Notwithstanding any provision of this
Article VIII or any other provision of this Deed of Trust, with respect to that
portion of the Mortgaged Property located in any jurisdiction, the Beneficiary
shall be entitled to enforce the rights and remedies described herein with
respect to such portion of the Mortgaged Property in such jurisdiction in
accordance with the Laws in effect in such jurisdiction at the time such
enforcement action is taken, and the Trustor hereby waives its right to require
the Beneficiary to comply with any contrary terms and provisions of this Deed of
Trust in such circumstance, it being the intention of the Trustor and
Beneficiary that the waivers of Trustor herein and the powers granted to the
Beneficiary herein are for the sole benefit of the Beneficiary and are neither
intended to limit the rights and powers of the Beneficiary, nor intended to
establish a standard or duty of performance by the Beneficiary in excess of or
in addition to that required by the Laws of such jurisdiction as in effect at
the time the particular right or remedy is sought to be enforced.

 



17

 

 

8.7. Federal Transfers. Upon a sale conducted pursuant to this Article VIII of
all or any portion of the Mortgaged Property consisting of interests (the
“Federal Interests”) in leases, easements, rights-of-way, agreements or other
documents and instruments covering, affecting or otherwise relating to federal
lands (including leases, easements and rights-of-way issued by the Bureau of
Land Management); the Trustor agrees to take all action and execute all
instruments necessary or advisable to transfer the Federal Interests to the
purchaser at such sale, including, without limitation, to execute, acknowledge
and deliver assignments of the Federal Interests on officially approved forms in
sufficient counterparts to satisfy applicable statutory and regulatory
requirements, to seek and request approval thereof and to take all other action
necessary or advisable in connection therewith. The Trustor hereby irrevocably
appoints the Beneficiary as the Trustor’s attorney-in-fact and proxy, with full
power and authority in the place and steed of the Trustor, in the name of the
Trustor or otherwise, to take any such action and to execute any such
instruments on behalf of the Trustor that the Beneficiary may deem necessary or
advisable to so transfer the Federal Interests, including, without limitation,
the power and authority to execute, acknowledge and deliver such assignments, to
seek and request approval thereof and to take all other action deemed necessary
or advisable by the Beneficiary in connection therewith; and the Trustor hereby
adopts, ratifies and confirms all such actions and instruments. Such power of
attorney and proxy are coupled with an interest, shall survive the dissolution,
termination, reorganization or other incapacity of the Trustor and shall be
irrevocable. No action taken by the Beneficiary shall constitute acknowledgment
of, or assumption of liabilities relating to, the Federal Interests, and neither
the Trustor nor any other party may claim that Beneficiary is bound, directly or
indirectly, by any such action.

 

8.8. Limitation on Rights and Waivers. All rights, powers and remedies herein
conferred shall be exercisable by the Beneficiary only to the extent not
prohibited by applicable Law; and all waivers and relinquishments of rights and
similar matters shall only be effective to the extent such waivers or
relinquishments are not prohibited by applicable Law.

 

ARTICLE IX

MISCELLANEOUS

 

9.1. Advances by the Beneficiary. Each and every covenant herein contained shall
be performed and kept by the Trustor solely at the Trustor’s expense. If the
Trustor shall fail to perform or keep any of the covenants of whatsoever kind or
nature contained in this Deed of Trust, the Beneficiary or any receiver
appointed hereunder, may, but shall not be obligated to, make advances to
perform the same in the Trustor’s behalf, and the Trustor hereby agrees to repay
such sums upon demand plus interest at a rate per annum equal to the maximum
rate of interest permitted by applicable Law. No such advance shall be deemed to
relieve the Trustor from any Event of Default hereunder.

 



18

 

 

9.2. Defense of Claims. The Trustor will notify the Beneficiary, in writing,
promptly of the commencement of any legal proceedings affecting or which could
adversely affect the lien and security interest hereof or the status of or title
to the Mortgaged Property, or any part thereof, and will take such action,
employing attorneys agreeable to the Beneficiary, as may be necessary to
preserve the Trustor’s and the Beneficiary’s rights affected thereby; and should
the Trustor fail or refuse to take any such action, the Beneficiary may take
such action on behalf and in the name of the Trustor and at the Trustor’s
expense. Moreover, the Beneficiary may take such independent action in
connection therewith as it may in its discretion deem proper without any
liability or duty to the Trustor except to use ordinary care, the Trustor hereby
agreeing that all sums advanced or all expenses incurred in such actions plus
interest at the maximum rate of interest permitted by applicable Law, will, on
demand, be reimbursed to the Beneficiary or any receiver appointed hereunder.

 

9.3. Defeasance. If the Secured Indebtedness shall be paid and discharged in
full, no Credit Party has any further obligation to advance amounts to or for
the benefit of the Trustor, and all related transactions and confirmations
thereunder have expired or been terminated, as applicable, and the Beneficiary
has no commitment to permit or intention to allow the creation of additional
Secured Indebtedness, then the Beneficiary will, upon request of the Trustor and
at the Trustor’s expense, execute and deliver to the Trustor all releases and
other instruments reasonably requested by the Trustor for the purpose of
releasing and discharging of record the lien and security interest created
hereunder. Otherwise this Deed of Trust shall remain and continue in full force
and effect. The Trustor shall pay all legal fees and other fees, costs and
expenses incurred by the Beneficiary for preparing and reviewing instruments of
termination and release and the execution and delivery thereof and the
Beneficiary may require payment of the same prior to delivery of such
instruments. The release of this Deed of Trust and the termination of the liens
and security interests created by this Deed of Trust shall not terminate or
otherwise affect the Beneficiary’s right or ability to exercise any right, power
or remedy relating to any claim for breach of warranty or representation, for
failure to perform any covenant or other agreement, under any indemnity or for
fraud, deceit or other misrepresentation or omission.

 

9.4. Other Security. The Beneficiary may receive or may hold security from
Persons other than the Trustor for the Secured Indebtedness and may release or
modify the same without notice to or consent of the Trustor. The Beneficiary may
resort first to such other security or any part thereof or first to the security
herein given or any part thereof, or from time to time to either or both, even
to the partial or complete abandonment of either security, and such action shall
not be a waiver of any rights conferred by this Deed of Trust, which shall
continue as a first lien and security interest upon the Mortgaged Property not
expressly released until all Secured Indebtedness secured hereby is fully paid
and no Credit Party shall have any commitment to advance amounts or extend
credit to or for the benefit of the Trustor or any other payor of Indebtedness.

 

9.5. Instrument an Assignment, Etc. This Deed of Trust shall be deemed to be and
may be enforced from time to time as an assignment, chattel mortgage, contract,
financing statement, real estate mortgage, pledge, or security agreement, and
from time to time as any one or more thereof.

 



19

 

 

9.6. Limitation on Interest. No provision of this Deed of Trust or of the other
Loan Documents shall require the payment or permit the collection of interest,
or be construed to create a contract regarding the same, in excess of the
maximum rate permitted by Law or which is otherwise contrary to Law. If any
excess of interest in such respect is herein or in the other Loan Documents
provided for, or shall be adjudicated to be so provided for herein or in the
other Loan Documents, such amount which would be deemed excessive interest shall
be deemed a partial prepayment of the principal of the Secured Indebtedness and
treated hereunder as such; and, if the entire principal amount of the Secured
Indebtedness owed is paid in full, any remaining excess shall be repaid to the
payors on the applicable Indebtedness. In determining whether the interest paid
or payable, under any specific contingency, exceeds the Highest Lawful Rate in
effect from day to day, the Trustor and the holders of the Indebtedness shall,
to the maximum extent permitted under applicable Law, (i) characterize any
nonprincipal payment as an expense, fee, or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the Indebtedness so that the interest rate is uniform
throughout the entire term of the Indebtedness; provided that if the interest
received by the holders of the Indebtedness for the actual period of existence
thereof exceeds the Highest Lawful Rate in effect from day to day, the holders
of the Indebtedness shall apply or refund to the payors on the applicable
Indebtedness the amount of such excess as provided in this Section, and, in such
event, the holders of the Indebtedness shall not be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving, or
receiving interest in excess of the Highest Lawful Rate in effect from day to
day.

 

9.7. Severability. If any provision of this Deed of Trust or in any of the other
Loan Documents is invalid or unenforceable in any jurisdiction, the other
provisions hereof or of any of the other Loan Documents shall remain in full
force and effect in such jurisdiction, and such other provisions shall be
liberally construed in favor of the Beneficiary in order to effectuate the
provisions hereof, and the invalidity of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of any such
provision in any other jurisdiction. The parties hereby agree that to the extent
any provision hereof is invalid or unenforceable in any jurisdiction, that this
document will be deemed to contain a substitute provision, as similar as
possible in intent and application to the invalid or unenforceable provision
that meets any statutory or other legal requirements in such jurisdiction
required for the provision to be given effect. Any reference herein contained to
statute or Law of a state in which no part of the Mortgaged Property is situated
shall be deemed inapplicable to, and not used in, the interpretation hereof.

 

9.8. Rights Cumulative. Each and every right, power and remedy herein given to
the Beneficiary shall be cumulative and not exclusive; and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and so often and in such order as may be deemed
expedient by the Beneficiary, and the exercise, or the beginning of the
exercise, of any such right, power or remedy shall not be deemed a waiver of the
right to exercise, at the same time or thereafter, any other right, power or
remedy. No delay or omission by the Beneficiary in the exercise of any right,
power or remedy shall impair any such right, power or remedy or operate as a
waiver thereof or of any other right, power or remedy then or thereafter
existing.

 



20

 

 

9.9. Waiver of Covenants by Beneficiary. Any and all covenants in this Deed of
Trust may from time to time by instrument in writing signed by the Beneficiary
be waived to such extent and in such manner as the Beneficiary may desire, but
no such waiver shall ever affect or impair the Beneficiary’s rights and remedies
or liens and security interests hereunder, except to the extent specifically
stated in such written instrument.

 

9.10. Successors and Assigns.

 

9.10.1. This instrument is binding upon the Trustor, and the Trustor’s heirs,
successors and assigns, and shall inure to the benefit of the Beneficiary, and
their respective successors and assigns, and the provisions hereof shall
likewise be covenants running with the Lands.

 

9.10.2. The parties hereto agree that the Notes may be transferred without the
necessity for a notarial act of transfer thereof, and that any such transfer
shall carry with it into the hands of any future holder or holders of the Notes
full and entire subrogation of title in and to the Notes and to any and all
rights and privileges under this instrument herein granted to the Beneficiary,
as holder of the Notes. This Deed of Trust is for the benefit of the Beneficiary
and for such other Person or Persons as may from time to time become or be the
holders of any of the Secured Indebtedness, and this Deed of Trust shall be
transferable and negotiable, with the same force and effect and to the same
extent as the Secured Indebtedness may be transferable.

 

9.11. Article and Section Headings. The article and section headings in this
instrument are inserted for convenience and shall not be considered a part of
this Deed of Trust or used in its interpretation.

 

9.12. Counterpart. This Deed of Trust may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation in any
particular county or parish, counterpart portions of Exhibit A which describe
properties situated in parishes or counties other than the county or parish in
which such counterpart is to be recorded may be omitted. Exhibit A might not be
paginated and any pagination might not be consecutive. Exhibit A may also
contain language indicating that it is attached to a document other than this
Deed of Trust or that a particular page is the end of Exhibit A, when neither is
applicable. Such language shall be ignored for the purposes of interpreting this
Deed of Trust.

 



21

 

 

9.13. Special Filing as Financing Statement.

 

9.13.1. This Deed of Trust shall likewise be a Security Agreement and a
Financing Statement and Trustor, as debtor (the “Debtor”), hereby grants to the
Beneficiary, its successors and assigns, as secured party (hereinafter, the
“Secured Party”), a security interest in all personal Property, fixtures,
as-extracted collateral, accounts, equipment, inventory, contract rights and
general intangibles described or referred to in granting Sections 2.1.1 through
2.1.11 of Article II hereof and all proceeds and products from the sale, lease
or other disposition of the Mortgaged Property or any part thereof. The
addresses shown in Section 9.14 hereof are the addresses of the Debtor and
Secured Party and information concerning the security interest may be obtained
from the Secured Party at its address. Without in any manner limiting the
generality of any of the foregoing provisions hereof: (a) some portion of the
goods described or to which reference is made herein are or are to become
fixtures on the Lands described or to which reference is made herein; (b) the
minerals and the like (including oil and gas) included in the Mortgaged Property
and the accounts resulting from the sale thereof will be financed at the
wellhead(s) or minehead(s) of the well(s) or mine(s) located on the Lands
described or to which reference is made herein; and (c) this Deed of Trust is to
be filed of record, among other places, in the real estate records of each
county in which the Lands, or any part thereof, are situated, as a financing
statement, but the failure to do so will not otherwise affect the validity or
enforceability of this instrument.

 

9.13.2. The Beneficiary is authorized to complete and file financing statements
naming the Trustor as debtor.

 

9.13.3. Following the occurrence of any Event of Default specified in
Section 7.1, or at any time thereafter, in addition to all other rights, powers
and remedies herein conferred or conferred by operation of Law, the Beneficiary
shall have all of the rights and remedies of an assignee and secured party
granted by applicable Law, including but not limited to, the Code as then in
effect.

 

9.14. Notices. Whenever this Deed of Trust requires or permits any consent,
approval, notice, request, or demand from one party to another, the consent,
approval, notice, or demand must be in writing to be effective and shall be
personally delivered or sent to the party to be notified at the address or
facsimile number stated below (or such other address as may have been designated
by written notice by the party pursuant to this Section 9.14):

 



MORTGAGOR-DEBTOR   BENFICIARY-SECURED PARTY       LILIS ENERGY, INC.   HEARTLAND
BANK 1900 Grant Street, #920   One Information Way, Suite 300 Denver, Colorado
80203   Little Rock, Arkansas 72202 Attention: Chief Financial Officer  
Attention: Greg White Telephone: 303-951-7920   Telephone: 501-734-0125

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received (the receipt thereof shall
be deemed to have been acknowledged upon the sending Person’s receipt of its
facsimile machine’s confirmation of successful transmission; provided that if
the day on which such facsimile is received is not a Business Day or is after
4:00 p.m. on a Business Day, then the receipt of such facsimile shall be deemed
to have been acknowledged on the next following Business Day), (ii) if given by
mail, three (3) Business Days after such communication is deposited in the mail
with first class postage prepaid, addressed as aforesaid, or (iii) if given by
any other means, when delivered at the address specified in this Section.

 



22

 

 

9.15. No Waiver by Beneficiary. No course of dealing on the part of Beneficiary,
its officers or employees, nor any failure or delay by Beneficiary with respect
to exercising any of its rights or remedies hereunder shall operate as a waiver
thereof nor shall the exercise or partial exercise of any such right or remedy
preclude the subsequent exercise thereof or the exercise of any other right or
remedy.

 

9.16. Governing Agreement. This Deed of Trust is made pursuant and subject to
the terms and provisions of the Credit Agreement. In the event of a direct
conflict between the terms and provisions of this Deed of Trust and those of the
Credit Agreement, the terms and provisions of the Credit Agreement shall govern
and control, except that if the two documents contain different formal
definitions for the same term or terms, the formal definition of such term or
terms herein shall be applicable in construing this Deed of Trust. The inclusion
in this Deed of Trust of provisions not addressed in the Credit Agreement shall
not be deemed a conflict, and all such additional provisions contained herein
shall be given full force and effect. The indemnification and releases contained
herein are in addition to any indemnification or releases contained in the
Credit Agreement.

 

9.17. Drafting of Deed of Trust. Trustor declares that it has contributed to the
drafting of this Deed of Trust or has had the opportunity to have it reviewed by
its counsel before signing it and agrees that it has been purposefully drawn and
correctly reflects its understanding of the transaction that it contemplates.

 

9.18. Execution by Beneficiary; Corrections. The Beneficiary may at any time
file this Deed of Trust of record. Additionally, in the event it is determined
that Exhibit A contains any errors or inaccurate or incomplete descriptions of
the Oil and Gas Leases and Lands intended to be covered hereby or referred to in
any Certificates of Ownership Interests, the Beneficiary may, without obtaining
the consent of the Trustor, attempt to correct any such errors or omissions and
make accurate and complete any such inaccuracies, omissions or misdescriptions
and, if deemed appropriate, subsequently file or re-file this Deed of Trust of
record.

 

9.19. Governing Law. This Deed of Trust is intended to be performed in the State
of Nebraska and the substantive Laws of such State and or the United States of
America shall govern the validity, construction, enforcement and interpretation
of this Deed of Trust, except that to the extent that the Law of a State in
which a portion of Mortgaged Property is located (or which is otherwise
applicable to a portion of the Mortgaged Property) necessarily governs with
respect to procedural and substantive matters relating to the creation,
perfection, priority and enforcement of the liens, security interests and other
rights and remedies of the Beneficiary granted herein, the Law of such State
shall apply as to that portion of the Mortgaged Property located in (or which is
otherwise subject to the Laws of) such State.

 



23

 

 

9.20. Credit Agreement. This Deed of Trust shall be deemed to be encompassed by
the definition of “Security Documents” as such term is defined and used in any
Credit Agreement that may be in effect from time to time.

 

9.21. Request for Notice. Trustor hereby requests a copy of any notice of
default or notice of sale hereunder be mailed to it at the address for Trustor
set forth herein.

 

9.22. NOTICE: THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

ARTICLE X

CONCERNING TRUSTEE

 

10.1. No Required Action. Trustee shall not be required to take any action
toward the execution and enforcement of the trust created in this Deed of Trust
or to institute, appear in, or defend any action, suit, or other proceeding in
connection therewith where, in Trustee’s opinion, such action would be likely to
involve Trustee in expense or liability, unless requested to do so by a written
instrument signed by Beneficiary unless Trustee is tendered security and
indemnity satisfactory to Trustee against all cost, expense, and liability
arising therefrom. Trustee is not responsible for the execution, acknowledgment,
or validity of the Loan Documents, for the proper authorization thereof, or for
the sufficiency of the lien and security interest purported to be created
hereby, and Trustee makes no representation regarding such matters or regarding
the rights, remedies, and recourses of Beneficiary.

 

10.2. Certain Rights. With the approval of Beneficiary, Trustee may take any or
all of the following actions: (a) select, employ, and advise with counsel (who
may be, but need not be, counsel for Beneficiary) upon any matters arising
hereunder, including the preparation, execution, and interpretation of the Loan
Documents, and Trustee shall be fully protected in relying on the advice of
counsel regarding such legal matters; (b) execute any of the trusts and powers
hereof and perform any duty hereunder either directly or through its agents or
attorneys; (c) select and employ, regarding the execution of its duties
hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances, except for Trustee’s gross negligence or
bad faith; and (d) all other lawful action that Beneficiary may instruct Trustee
to take to protect or enforce Beneficiary’s rights hereunder. If Trustee, or
anyone under Trustee’s powers, enters upon the Mortgaged Property, then Trustee
shall not be personally liable for debts contracted for or liability or damages
incurred in the management or operation of the Mortgaged Property. Trustee may
rely on any instrument, document, or signature authorizing or supporting any
action taken or proposed to be taken by Trustee hereunder, believed by Trustee
in good faith to be genuine. Trustee shall be entitled to reimbursement for
expenses incurred by Trustee in the performance of Trustee’s duties hereunder
and to reasonable compensation for services rendered by Trustee.

 



24

 

 

10.3. Retention of Money. Until used or applied as herein provided, all moneys
received by Trustee shall be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
as required by applicable law) and Trustee has no liability for interest on any
moneys received by Trustee hereunder.

 

10.4. Successor Trustees. Trustee may resign by giving written or verbal notice
of resignation to Beneficiary. If Trustee shall die, resign, or become
disqualified from acting in the execution of this trust, or if, for any reason,
Beneficiary shall prefer to appoint a substitute trustee or multiple substitute
trustees, or successive substitute trustees or successive multiple substitute
trustees, to act instead of Trustee, then Beneficiary has the full power to
appoint any such substitute trustees that shall succeed to all the estates,
rights, powers, and duties of Trustee. Such appointment may be executed by any
authorized agent of Beneficiary, and if such Beneficiary be a corporation and
such appointment be executed in its behalf by any officer of such corporation,
such appointment shall be conclusively presumed to be executed with authority
and shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation. Grantor hereby ratifies
and confirms all acts that Trustee, or Trustee’s successor or successors in this
trust, shall do lawfully by virtue hereof.

 

10.5. Perfection of Appointment. Should any deed, conveyance, or instrument of
any nature be required from Grantor by Trustee or substitute trustee to more
fully and certainly vest in and confirm to Trustee or substitute trustee such
estates, rights, powers, and duties of Trustee, then, upon request by Trustee or
substitute trustee, Grantor shall make, execute, acknowledge, deliver, and cause
to be recorded and/or filed all such deeds, conveyances, and instruments.

 

10.6. Succession Instruments. Any substitute trustee appointed as Trustee
pursuant to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of its predecessor in the rights hereunder with like effect as if
originally named as Trustee herein.

 

10.7. No Representation by Trustee or Beneficiary10.8. . By accepting or
approving anything required to be observed, performed, or fulfilled or to be
given to Trustee or Beneficiary pursuant to the Loan Documents, including
without limitation any officer’s certificate, balance sheet, statement of profit
and loss or other financial statement, survey, appraisal, or insurance policy,
neither Trustee nor Beneficiary shall be deemed to have warranted, consented to,
or affirmed the sufficiency, legality, effectiveness, or legal effect of the
same, or of any term, provision, or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty or affirmation with
respect thereto by Trustee or Beneficiary.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



25

 

 

IN WITNESS WHEREOF, the Trustor has executed or caused to be executed this Deed
of Trust as of the date first set forth above.

 

MORTGAGOR:         LILIS ENERGY, INC.,   a Nevada corporation         By:  
Name:   Title:

 

ACKNOWLEDGEMENT

 



STATE OF   §     § COUNTY OF   §



 

The foregoing instrument was acknowledged before me this ____ day of
January, 2015, by _________________, _________________ of Lilis Energy, Inc., a
Nevada corporation, on behalf of said corporation.

 



Witness my hand and seal.               Notary Public in and for the State of
_____ [NOTARIAL SEAL]   My Commission Expires:  _____________



 



 

 

 

EXHIBIT A
TO MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

This Exhibit A sets forth the description of certain Property interests covered
by the Deed of Trust in Banner County, Nebraska. All of the terms defined in the
Deed of Trust are used in this Exhibit A with the same meanings given therein.

 

This Exhibit A and the Deed of Trust cover and include the following:

 

(a) All right, title and interest, whether now owned and existing or hereafter
acquired or arising, of Trustor in and to the oil, gas and mineral leases
described herein and/or lands described in and subject to such oil, gas and
mineral leases (regardless, as to such leases and/or lands, of any surface
acreage and/or depth limitations set forth in any description of any of such
oil, gas and mineral leases), and all right, title and interest, whether now
owned and existing or hereafter acquired or arising, of Trustor in and to any of
the oil, gas and minerals in, on or under the lands, if any, described on this
Exhibit, including, without limitation, all contractual rights, fee interests,
leasehold interests, overriding royalty interests, non-participating royalty
interests, mineral interests, production payments, net profits interests or any
other interest measured by or payable out of production of oil, gas or other
minerals from the oil, gas and mineral leases and/or lands described herein; and

 

(b) All of the foregoing interests of Trustor as such interests may be enlarged
by the discharge of any payments out of production or by the removal of any
charges or encumbrances, together with all interests, whether now owned and
existing or hereafter acquired or arising, of Trustor in, to and under or
derived from all renewals and extensions of any oil, gas and mineral leases
described herein, it being specifically intended hereby that any new oil and gas
lease (i) in which an interest is acquired by Trustor after the termination or
expiration of any oil and gas lease, the interests of Trustor in, to and under
or derived from which are subject to the lien and security interest hereof, and
(ii) that covers all or any part of the Property described in and covered by
such terminated or expired leases, shall, to the extent, and only to the extent
such new oil and gas lease may cover such Property, be considered a renewal or
extension of such terminated or expired lease; and

 

(c) All right, title and interest, whether now owned and existing or hereafter
acquired or arising, of Trustor in, to and under or derived from any operating,
farmout and bidding agreements, assignments and subleases, whether or not
described in this Exhibit, to the extent, and only to the extent, that such
agreements, assignments and subleases (i) cover or include any present right,
title and interest of Trustor in and to the leases and/or lands described in
this Exhibit, or (ii) cover or include any other undivided interests now or
hereafter held by Trustor in, to and under the described leases and/or lands,
including, without limitation, any future operating, farmout and bidding
agreements, assignments, subleases and pooling, unitization and communitization
agreements and the units created thereby (including, without limitation, all
units formed under orders, regulations, rules or other official acts of any
governmental body or agency having jurisdiction) to the extent and only to the
extent that such agreements, assignments, subleases, or units cover or include
the described leases and/or lands; and

 



 

 

 

(d) All right, title and interest, whether now owned and existing or hereafter
acquired or arising, of Trustor in, to and under or derived from all presently
existing and future advance payment agreements, oil, casinghead gas and gas
sales, exchange and processing contracts and agreements, including, without
limitation, those contracts and agreements that are described on this Exhibit,
to the extent, and only to the extent, those contracts and agreements cover or
include the described leases and/or lands; and

 

(e) All right, title and interest, whether now owned and existing or hereafter
acquired or arising, of Trustor in, to and under or derived from all existing
and future permits, licenses, easements and similar rights and privileges that
relate to or are appurtenant to any of the described leases and/or lands.

 

Notwithstanding the intention of the Deed of Trust to cover all of the right,
title and interest of Trustor in and to the described leases and/or lands,
whether now owned and existing or hereafter acquired or arising, Trustor hereby
specifically warrants and represents that the interests covered by this Exhibit
are not greater than the working interest nor less than the net revenue
interest, overriding royalty interest, net profit interest, production payment
interest, royalty interest or other interest payable out of or measured by
production set forth in connection with each oil and gas well described in this
Exhibit. In the event Trustor owns any other or greater interest, such
additional interest shall also be covered by and included in the Deed of Trust.

 

Any reference herein to Wells or Units is for warranty of interest,
administrative convenience and identification and is not intended to limit or
restrict the right, title, interest of properties covered by the Deed of Trust
and all of Trustor’s right, title and interest in the Lands, Subject Interests
and Mortgaged Property described herein are and shall be subject to the Deed of
Trust, regardless of the presence of any Units or Wells not herein referenced.

 

The Leases covered by the Deed of Trust shall include all leases and force
pooled interests now or thereafter owned by Trustor included within the
geographic areas set forth in this Exhibit whether or not the schedules of
leases included in this Exhibit list all such leases.

 

No depth limitation exception contained in any description of leases and other
real Property interests set forth in this Exhibit shall exclude from the grants
of the Mortgaged Property and collateral contained in the Deed of Trust any
depth owned by Trustor within the geographic area described in this Exhibit for
such leases and other real Property interests.

 

The designation “Working Interest” or “W.I.” when used in this Exhibit means an
interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest. The designation “Net
Revenue Interest” or “N.R.I.” means that portion of the production attributable
to the owner of a working interest after deduction for all royalty burdens,
overriding royalty burdens or other burdens on production, except severance,
production, and other similar taxes. The designation “Overriding Royalty
Interest” or “ORRI” means an interest in production which is free of any
obligation for the expense of exploration, development, and production, bearing
only its pro rata share of severance, production, and other similar taxes and,
in instances where the document creating the overriding royalty interest so
provides, costs associated with compression, dehydration, other treating or
processing, or transportation of production of oil, gas, or other minerals
relating to the marketing of such production. The designation “Royalty Interest”
or “RI” means an interest in production which results from an ownership in the
mineral fee estate or royalty estate in the relevant land and which is free of
any obligation for the expense of exploration, development, and production,
bearing only its pro rata share of severance, production, and other similar
taxes and, in instances where the document creating the royalty interest so
provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.

 



 

 

 

The references to book or volume and page herein refer to the recording location
of each respective Mortgaged Property described herein in the county/parish
where the land covered by the Mortgaged Property is located.

 

This Deed of Trust covers all lands, leases and properties of the Trustor,
whether now owned or hereafter acquired, located in any county/parish identified
elsewhere in this Exhibit or located in any county/parish wherein this Deed of
Trust has been recorded.

 

(Exhibit A continues on next page)

 

 



 

 

 

